Exhibit 10.3

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder Agreement”), dated as of September 23,
2013, by Parlex 1 Finance, LLC, a Delaware limited liability company (the
“Existing Seller”), Parlex 3 Finance, LLC, a Delaware limited liability company
(the “Joining Seller”) and Bank of America, N.A. (“Buyer”).

BACKGROUND

A. Existing Seller and Buyer, entered into that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by Amendment No. 1 to the Master
Repurchase Agreement, dated as of September 23, 2013 (as further amended,
modified and/or restated from time to time, the “Repurchase Agreement”),
pursuant to which Existing Seller agreed to sell to Buyer certain Eligible Loans
upon the terms and subject to the conditions set forth therein (each such
transaction, a “Transaction”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to such terms in the Repurchase
Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce Buyer to enter into a Transaction with
Joining Seller, and in consideration of the substantial benefit Joining Seller
will derive from Buyer entering into such Transaction, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Joining Seller hereby
agrees as follows:

1. In consideration of Joining Seller becoming a Seller entitled to enter into a
Transaction with Buyer under and subject to the terms and conditions of the
Repurchase Agreement, Joining Seller hereby agrees that, effective as of the
date hereof, Joining Seller is, and shall be deemed to be, a “Seller” under the
Repurchase Agreement and each of the other Transaction Documents to which the
Seller is a party, and agrees that from the date hereof and so long as the
Repurchase Obligations remain outstanding, Joining Seller hereby assumes the
obligations of a “Seller” under, and Joining Seller shall perform, comply with
and be subject to and bound by each of the terms, covenants and conditions of
the Repurchase Agreement and each of the other Transaction Documents which are
stated to apply to or are made by a Seller. Without limiting the generality of
the foregoing, Joining Seller hereby represents and warrants that (i) each of
the representations and warranties set forth in Section 10 of the Repurchase
Agreement are true and correct as to Joining Seller on and as of the date hereof
and (ii) Joining Seller has heretofore received true and correct copies of the
Repurchase Agreement and each of the other Transaction Documents as in effect on
the date hereof.

2. Without limiting the foregoing, Joining Seller agrees that it is and shall be
obligated to pay the Repurchase Price applicable to its Purchased Loan on the
Repurchase Date therefor and perform and pay all of the other Repurchase
Obligations applicable to such Joining Seller and such Purchased Loan as if it
were an original party to the Repurchase Agreement and



--------------------------------------------------------------------------------

agrees to execute and deliver such documents, agreements and other instruments
as Buyer may reasonably request in connection with confirming such Joining
Seller’s obligations hereunder and under the Repurchase Agreement and the other
Transaction Documents.

3. In furtherance of the foregoing, Joining Seller shall execute and deliver or
cause to be executed and delivered, at any time and from time to time, such
further instruments and documents, and shall do or cause to be done such further
acts, as may be reasonably necessary or proper in the reasonable opinion of
Buyer to carry out more effectively the provisions and purposes of this Joinder
Agreement and the Repurchase Agreement.

4. The Existing Seller and Joining Seller acknowledge and agree that, except as
modified by this Joinder Agreement, the Repurchase Agreement and each of the
other Transaction Documents remains unmodified and in full force and effect and
all of the terms, covenants and conditions thereof are hereby ratified and
confirmed in all respects.

5. Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Joinder Agreement, the Repurchase Agreement or any
other Transaction Document, the Seller shall make commercially reasonable
efforts to amend, restate, or otherwise modify the Fee Letter and the Custodial
Agreement in order to join the Joining Seller thereto, and for the Joining
Seller to enter into a new (a) servicing agreement with Servicer in
substantially the same form as the Servicing Agreement and (b) blocked account
agreement with Servicer and Depository Bank in substantially the same form as
the Blocked Account Agreement establishing a Blocked Account with Depository
Bank in the manner required pursuant to Section 5(a) of the Repurchase
Agreement.

6. Notwithstanding any provision, covenant, agreement or requirement to the
contrary contained in this Joinder Agreement, the Repurchase Agreement or any
other Transaction Document, Joining Seller shall, within thirty (30) days
following date hereof, amend its organizational documents to comply with
Section 9 of the Repurchase Agreement.

7. Notice information for Joining Seller for purposes of Section 16 of the
Repurchase Agreement and each other applicable Transaction Document shall be as
specified in the signature pages hereto for Joining Seller, or at such other
address and person as shall be designated from time to time in a written notice
to the other parties hereto in the manner provided for in Section 16 of the
Repurchase Agreement.

7. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

[SIGNATURES ON FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Joining Seller, Exiting Seller and Buyer has duly
executed and delivered this Joinder Agreement as of the date and year first
above written.

 

JOINING SELLER: PARLEX 3 FINANCE, LLC By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Principal, Head of Capital Markets

 

Address for notices: c/o Blackstone Mortgage Trust, Inc. 345 Park Avenue, 42nd
Floor New York, New York 10154 Attn: Douglas Armer Telephone: 212-583-5000
E-mail: BXMTBofArepo@blackstone.com with a copy to: Ropes & Gray LLP 1211 Avenue
of the Americas New York, New York 10036 Attention: David C. Djaha
Email: david.djaha@ropesgray.com

 

EXISTING SELLER: PARLEX 1 FINANCE, LLC By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Principal, Head of Capital Markets

 

3



--------------------------------------------------------------------------------

BUYER: BANK OF AMERICA, N.A. By:  

/s/ Leland F. Bunch

Name:   Leland F. Bunch Title:   Director

 

4